Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of September 21, 2020 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on December 21, 2020 (the “Amendment”), amending claims 1, 2, 6, 12, 15, 16, and 19 and canceling claims 7-10, 13, 14, and 20.  The present Final Office Action addresses pending claims 1-6, 11, 12, and 15-19 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b), 102, and 103 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, the Amendment raises new claim rejections under 35 USC 112(b) set forth herein.  Furthermore, the claims continue to be rejected under 35 USC 101.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 8-9 of the Amendment, Applicant takes the position that the present claims “recite additional steps taken by the scoring unit to generate an updated study protocol” and that “[these] are not steps than can be practically accomplished as a mental process.”  The Examiner disagrees.  As set forth in the rejection below, a user could for instance mentally define various 
Applicant then asserts that the claims are directed to a “practical result at least in the form of generated an updated study protocol.”  To the extent that Applicant intended to assert that the “additional limitations” of the claims provide a “practical application” of the abstract idea, the Examiner disagrees for all of the reasons set forth below.
The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11, 12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claim 1 recites “aggregating the metrics score for each of the plurality of imaging studies to generate aggregated metrics score data.”  However, this limitation might appear to connote aggregating, for each imaging study, its (single) metrics score which is nonsensical because aggregating requires multiple items/components/etc.  Furthermore, the plain meaning of “aggregate” as would be understood by one of ordinary skill in the art is to collect a plurality of items/components/etc. into a sum/mass and Applicant’s specification notes ([0063]-[0064]) how the process of aggregating can include extracting the metric scores for each of a plurality of studies and determining how often each metric was satisfied and not satisfied (e.g., a percentage of the time each metric was satisfied/not satisfied).  Accordingly, “aggregating” as used in the present claims is interpreted to require some manipulation or use of the underlying metrics scores of the imaging studies to arrive at the aggregate.
However, the phrase “aggregated metrics score data” and “updated aggregated metrics score data” could merely connote a collection/list of the underlying metrics scores of the imaging studies without any manipulation or use of the underlying metrics scores which is not consistent with the plain meaning of the term “aggregate” and consistent with that as disclosed in the present application as would be understood by one of ordinary skill in the art.  
In view of the foregoing, the Examiner will assume independent claim 1 recites --aggregating the metrics scores an aggregated metrics scorescores an updated aggregated metrics score

Furthermore, independent claims 12 and 19 and their respective dependent claims are rejected for similar reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11, 12, and 15-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
Claims 1-6, 11, 12, and 15-18 are directed to a method (i.e., a process) and claim 19 is directed to a system (i.e., a machine).  Accordingly, claims 1-6, 11, 12, and 15-19 are all within at least one of the four statutory categories.  35 USC §101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial 
Representative independent claim 19 includes limitations that recite at least one abstract idea.  Specifically, independent claim 19 recites:
A system, comprising: 
one or more protocol units, wherein each of the protocol units has associated therewith a non-transitory, computer readable medium containing a set of programming instructions that, when executed by a processor, permit the protocol unit to define, for each of a plurality of imaging studies, a study protocol and a set of study metrics; 
a score repository comprising a set of database entries, wherein each database entry is associated with one of the plurality of imaging studies and comprises a study protocol, a set of study metrics, and data associated with a result of the imaging study; 
one or more scoring units, wherein each of the scoring units has associated therewith a non-transitory, computer readable medium containing a set of programming instructions that, when executed by a processor, permit the scoring unit to perform, for each of the plurality of imaging studies, a metrics assessment by applying at least a portion of the data associated with the result of the imaging study against the set of study metrics for the imaging study so as to generate a metrics score for the imaging study
wherein the programming instructions, when executed by a processor, further permit the scoring unit to aggregate the metrics score for each of the plurality of imaging studies to generate aggregated metrics score data, receive an updated value for at least one of the study metrics, apply, for each of the plurality of imaging studies, at least a portion of the data associated with the result of the imaging study against the updated value so as to generate an updated metrics score for the imaging study, and aggregate the updated metrics score for each of the plurality of imaging studies to generate updated aggregated metrics score data; and 
one or more reviewing units, wherein each of the reviewing units has associated therewith a non-transitory, computer readable medium containing a set of programming instructions that, when executed by a processor, permit the reviewing unit to display a visually perceptible summary of the aggregated metrics score data and updated aggregated metrics score data on a display screen associated with the reviewing unit, wherein the programming instructions, when executed by a processor, further permit the reviewing unit to generate at least one updated study protocol.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because defining a study protocol and study metrics for each of a number of imaging studies, performing a metrics assessment for each study by applying result data for the study against the study metrics to generate a metrics score, aggregating the metrics scores for the plurality of imaging studies, applying imaging result data for each study against an updated metrics value to obtain updated metrics scores, aggregating the updated metrics scores, and generating an updated study protocol are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could mentally define various parameters of a study protocol (e.g., injection flow rate, exam duration, etc.) as well as metrics (injection flow rate greater than “x”, exam duration less than “y”, etc.) and then perform a “metrics assessment” by comparing result data for the parameters (e.g., the actual injection flow rate, actual exam duration, etc.) to the metrics to generate a score indicative of whether or not the various result data satisfied the metrics. The 
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 4-6, and 15 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claim 4, this claim specifies that the step of defining the study metrics includes selecting metrics from a list of available metrics which therefore further defines steps (mental processes) that were indicated as being part of the abstract idea previously. 
In relation to claim 5, this claim specifies that the step of defining the study metric set includes providing a metric evaluation criteria which therefore further defines steps (mental processes) that were indicated as being part of the abstract idea previously. 
In relation to claim 6, this claim specifies that reviewing the aggregated and updated aggregated metrics score data includes reviewing a visually perceptible summary thereof which can be practically performed in the human mind (and therefore represents “mental processes”).
In relation to claim 15, this claim calls for receiving a visually perceptible summary of the metric aggregate which can be practically performed in the human mind (and therefore represents “mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system, comprising: 
one or more protocol units, wherein each of the protocol units has associated therewith a non-transitory, computer readable medium containing a set of programming instructions that, when executed by a processor (conventional computer componentry to perform the abstract idea as noted below, see MPEP § 2106.05(f)), permit the protocol unit to define, for each of a plurality of imaging studies, a study protocol and a set of study metrics; 
a score repository comprising a set of database entries, wherein each database entry is associated with one of the plurality of imaging studies and comprises a study protocol, a set of study metrics, and data associated with a result of the imaging study (mere field of use limitations as noted below, see MPEP § 2106.05(e); also, mere insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)); also, conventional computer componentry to perform the abstract idea as noted below, see MPEP § 2106.05(f); conventionally storing data in memory as noted below, see MPEP 2106.05(d)(II)); 
one or more scoring units, wherein each of the scoring units has associated therewith a non-transitory, computer readable medium containing a set of programming instructions that, when executed by a processor (conventional computer componentry to perform the abstract idea as noted below, see MPEP § 2106.05(f)), permit the scoring unit to perform, for each of the plurality of imaging studies, a metrics assessment by applying at least a portion of the data associated with the result of the imaging study against the set of study metrics for the imaging study so as to generate a metrics score for the imaging study
wherein the programming instructions, when executed by a processor, further permit the scoring unit to aggregate the metrics score for each of the plurality of imaging studies to generate aggregated metrics score data, receive an updated value for at least one of the study metrics (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventionally receiving data over a network as noted below, see MPEP 2106.05(d)(II))), apply, for each of the plurality of imaging studies, at least a portion of the data associated with the result of the imaging study against the updated value so as to generate an updated metrics score for the imaging study, and aggregate the updated metrics score for each of the plurality of imaging studies to generate updated aggregated metrics score data; and 
one or more reviewing units, wherein each of the reviewing units has associated therewith a non-transitory, computer readable medium containing a set of programming instructions that, when executed by a processor (conventional computer componentry to perform the abstract idea as noted below, see MPEP § 2106.05(f)), permit the reviewing unit to display a visually perceptible summary of the aggregated metrics score data and updated aggregated metrics score data on a display screen associated with the reviewing unit, wherein the programming instructions, when executed by a processor (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)); also, conventional computer componentry to perform the abstract idea as noted below, see MPEP § 2106.05(f); conventionally transmitting data over a network as noted below, see MPEP 2106.05(d)(II))), further permit the reviewing unit to generate at least one updated study protocol.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to the “score repository” including imaging study entries including a study protocol, study metric set, and study result data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).  These limitations also amount to mere insignificant extra-solution activity (selecting data to be manipulated) which does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations directed to receiving the updated study metric value, the Examiner submits that this additional limitation amount to mere insignificant extra-solution activity (receiving data) which does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation directed to displaying a visually perceptible summary of the aggregated and updated aggregated metrics scores on a display screen, the Examiner submits that this additional limitation amounts to using computers as tools to implement of the 
Regarding the additional limitations directed to the system of protocol/scoring/reviewing units including non-transitory, computer readable media containing programming instructions executable by a processor, the database, and the display screen, the Examiner submits that these limitations amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 19 and analogous independent claims 1 and 12 do not recite additional elements that integrate the judicial exception into a practical 
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 3, 11, and 16-18:  These claims specify specific types of data to be manipulated and therefore do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations directed to the “score repository” including imaging study entries including a study protocol, study metric set, and study result data do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)), the additional limitation directed to displaying a visually perceptible summary of the aggregated and updated aggregated metrics scores on a display 
Regarding the additional limitation of receiving the updated study metric value which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined such limitation to not be unconventional as it merely consists of receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); MPEP 2106.05(d)(II). 
Regarding the additional limitation directed to the repository of entries including the study protocols, study metric set, and study result data and displaying the visually perceptible summary of the aggregated and updated aggregated metrics scores on the display screen which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of storing data in memory and transmitting data over a network.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015; See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the 
Therefore, claims 1-6, 11, 12, and 15-19 are ineligible under 35 USC §101.

Allowable Subject Matter
Claims 1-6, 11, 12, and 15-19 would be allowable if rewritten to overcome the rejections under 35 USC 112 and 101 set forth herein.  
The following is a statement of reasons for the indication of allowable subject matter:  
As noted in the non-final Office Action, U.S. Patent App. Pub. No. 2006/0274145 to Reiner (“Reiner”; primary reference cited in the non-final Office Action) discloses all the limitations of the previous version of independent claims 1, 12, and 19 as subject to the non-final Office Action.  Furthermore, Reiner discloses the newly added limitation of “aggregating the metrics score for each of the plurality of imaging studies to generate aggregated metrics score data” ([0162] discusses how the QA database (“score repository”) allows users to review collective performance (“aggregate metrics score”) of various technologists, technology, and exam types which would necessarily be from a plurality of the imaging studies; also [0259] discusses how QA data is pooled with other imaging departments which would be an “aggregate”).
However, neither Reiner nor the other references cited in the non-final Office Action (U.S. Patent App. Pub. No. 2018/0325481 to Young et al. and U.S. Patent App. Pub. No. 2013/0304508 to Shah) appear to disclose or suggest “for each of the plurality of imaging studies, performing, by the scoring unit, an updated metrics assessment, comprising selecting an updated value for at least one of the study metrics and applying at least a portion of the data 
For reference, U.S. Patent App. Pub. No. 2014/0254897 to Ferguson (“Ferguson”) discloses ([0007]) performing an image comparison to assess whether a contrast difference between a test image generated using a test device and a reference image is above a threshold, using different models or parameters for the test device if the contrast difference is above the threshold, re-running the image comparison to assess whether the contrast difference is still above the threshold (a “study metric”), and repeatedly using different models or changing the parameters and re-running the image comparison until the contrast different is below the threshold.  However, Ferguson does not appear to disclose or suggest changing or selecting a different or updated value for the study metric, reapplying imaging result data against the different/updated value for the study metric to obtain an updated score, aggregating updated scores for a plurality of imaging studies, reviewing the updated aggregated score and a previously aggregated score, and then generating an updated study protocol based on the review as called for in the independent claims.

Also for reference, CN Patent No. CN102058432 generally discloses examining imaging data defects to determine corrected image acquisition parameters for use in re-acquiring an image but does not appear to disclose or suggest changing or selecting a different or updated value for a study metric, reapplying imaging data against the different/updated value for the study metric to obtain an updated score, aggregating updated scores for a plurality of imaging studies, reviewing the updated aggregated score and a previously aggregated score, and then generating an updated study protocol based on the review as called for in the independent claims.
Also for reference, NPL “Evaluation of radiation dose and image quality...” generally discloses assessing image quality of images using a variety of criterion (“study metrics”) to generate scores (e.g., see page 4) but does not appear to disclose or suggest changing or selecting a different or updated value for the study metric, reapplying imaging data against the different/updated value for the study metric to obtain an updated score, aggregating updated scores for a plurality of imaging studies, reviewing the updated aggregated score and a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686